         Case 1:20-cv-01566-TJK Document 10 Filed 06/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CITY OF CHICAGO,

               Plaintiff,

        v.                                               Case No. 1:20-cv-1566-TJK

 ALEX M. AZAR, II, in his official capacity
 as Secretary of the United States
 Department of Health and Human
 Services, et al.,

               Defendants.


                                 NOTICE OF APPEARANCE

       Please take notice that Sean A. Lev hereby enters his appearance as counsel for Plaintiff

in the above-captioned matter.

Dated: June 22, 2020                            Respectfully submitted,

                                                /s/ Sean A. Lev
                                                Sean A. Lev (D.C. Bar No. 449936)
                                                John T. Lewis (D.C. Bar No. 1033826)
                                                Robin F. Thurston (D.C. Bar No. 1531399)
                                                Benjamin Seel (D.C. Bar No. 1035286)
                                                DEMOCRACY FORWARD FOUNDATION
                                                1333 H Street NW
                                                Washington, DC 20005

                                                Counsel for Plaintiff
